Name: Council Implementing Decision (CFSP) 2019/1299 of 31 July 2019 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: civil law;  European construction;  international affairs;  Africa
 Date Published: 2019-08-02

 2.8.2019 EN Official Journal of the European Union L 204/44 COUNCIL IMPLEMENTING DECISION (CFSP) 2019/1299 of 31 July 2019 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), and in particular Article 12(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015 the Council adopted Decision (CFSP) 2015/1333. (2) In accordance with Article 17(2) of Decision (CFSP) 2015/1333, the Council has reviewed the lists of designated persons and entities set out in Annexes II and IV to that Decision. (3) The entry for one person should be removed from Annex II to Decision (CFSP) 2015/1333, and the entries for two persons should be removed from Annex IV to that Decision. (4) Decision (CFSP) 2015/1333 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes II and IV to Decision (CFSP) 2015/1333 are amended in accordance with the Annex to this Decision Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 July 2019. For the Council The President T. TUPPURAINEN (1) OJ L 206, 1.8.2015, p. 34. ANNEX Decision (CFSP) 2015/1333 is amended as follows: (1) in Annex II (List of persons and entities referred to in Article 8(2)), entry 1 (concerning ABDUSSALAM, Abdussalam Mohammed) is deleted from the list set out in Part A (Persons); (2) in Annex IV (List of persons and entities referred to in Article 9(2)), entries 1 (concerning ABDUSSALAM, Abdussalam Mohammed) and 14 (concerning AL-BAGHDADI, Dr Abdulqader Mohammed) are deleted from the list set out in Part A (Persons).